Citation Nr: 0114302	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for a respiratory 
disorder, to include asthma and emphysema.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1952 to June 1956 and 
from September 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and May 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In his July 2000 substantive appeal, the veteran requested a 
hearing before the Board in Washington, DC.  In 
correspondence received in February 2001, the veteran 
cancelled that hearing request.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103(a)).  The notice should indicate what 
information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id.  

Specifically, in disability compensation claims, the VCAA 
states that the duty to assist requires VA to obtain the 
veteran's service medical records or other relevant service 
records held or maintained by a government entity.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).  When VA attempts to obtain records from a 
federal department or agency, the efforts to obtain those 
records must continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).   

VA's duty to assist in a disability compensation claim also 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. 
§ 5103A(d)).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.

The Board finds that a remand is required in this case for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  In an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken. 

The Board initially notes that the RO denied at least one of 
the veteran's claims as not well grounded.  As discussed 
above, the VCAA eliminated the requirement for a well-
grounded claim.  On remand, the RO must implement this 
change.  

The veteran seeks service connection for PTSD.  The Board 
observes that he is currently diagnosed as having PTSD 
related to service.  Although the available service records 
confirm that the veteran had service during the Korean War 
era, they generally provide information about the veteran's 
reserve duty.  There is no information in the claims folder 
that verifies whether the veteran actually had service in 
Korea or participated in any combat.  Such information is 
vital to making a proper determination on the claim and 
should be obtained pursuant to the VCAA.   

In addition, for purposes of developing the claim, the RO 
asked the veteran to complete a PTSD questionnaire with 
information concerning his alleged stressors.  The completed 
form the RO received in August 1999 did not contain any 
stressor information.  The veteran stated that he needed to 
think about the future and that his doctor told him not to 
dwell on the past.  A notation by RO personnel on the 
questionnaire stated "no stressors."  In an October 1999 
letter, the RO generally advised the veteran of the 
requirements for a well-grounded claim.  The letter then 
stated that the specific evidence needed to well-ground his 
PTSD claim was 
"1. Linking evidence of service incurrence." and "2. 
Service incurrence of injury or disability."   

Records from K. Carter, M.D., dated in September 1999 
revealed that the veteran mentioned that he returned a form 
to VA in which he was asked to recall some of the deaths he 
had witnessed.  He stated that he told the VA personnel that 
he was trying to live in the present and the future rather 
than in the past.  This evidence suggests that the veteran in 
fact has stressor information to report.  The Board is not 
convinced that the October 1999 letter constitutes adequate 
notice to the veteran as to the necessity for relating 
stressor information, however painful, if he wishes to 
prevail in his claim.  It is observed that the veteran is not 
represented in his claim.  Therefore, a remand is in order to 
notify the veteran that such evidence is required to 
substantiate his claim.      

The veteran also seeks service connection for hearing loss.  
The Board notes that a report of a private audiology 
examination performed in July 1999 suggests that the veteran 
has current hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385 (setting forth the requirements for hearing 
loss disability).  However, as discussed above, the record is 
missing service records that would assist in determining 
whether the veteran suffered acoustic trauma in service as a 
result of combat participation or due to occupational noise 
exposure.  Service records obtained on remand, if any, may 
require the RO to secure a medical examination or opinion.  

Similarly, with respect to the service connection claim for a 
respiratory disorder, the Board observes that the veteran is 
currently diagnosed as having chronic obstructive pulmonary 
disorder.  As reflected in his medical records and written 
statements, he specifically denies any history of smoking.  
Records from Barnett Family Practice dated in October 1999 
indicated that the veteran had a history of possible 
asbestosis.  Evidence contained in additional service records 
may suggest avenues for further development.  Accordingly, 
with respect to these two latter issues, the Board holds in 
abeyance any decision pending receipt of additional evidence 
as discussed above and readjudication of the claims by the 
RO.     

Accordingly, this case is REMANDED for the following:

1.  The RO should request a copy of the 
veteran's DD 214 for his period of service 
from 1952 to 1956, as well as a copy of 
his DA 20 or equivalent documents, as 
provided by law.  

2.  The RO should contact the veteran in 
writing and advise him that detailed 
stressor information is necessary to 
substantiate his claim for service 
connection for PTSD.  The RO should 
provide him with another PTSD 
questionnaire or similar form and invite 
him to submit such stressor information in 
support of his claim.     

3.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

4. Thereafter, the RO should readjudicate 
the veteran's service connection claims 
for PTSD, hearing loss, and a respiratory 
disorder, to include asthma and emphysema.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


